In an action to recover moneys paid on a contract for the purchase and sale of real estate and for the erection of a dwelling thereon, the defendant appeals from so much of an order of the Supreme Court, Nassau County, dated June 14, 1960, as denies its motion for summary judgment dismissing the complaint pursuant to rule 113 of the Rules of Civil Practice. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.